15173103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 1/24/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action.  Claims 1, 8 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Regarding the amended claims 1, 8 and 15, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Do in view of Berger and DODDAVULA explicitly teaches the features as the amended claims, 1, 8 and 15 per the rejection under 103(a).  Please see the map below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18 of U.S. Patent No. 10,642,860. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows: For example, the current application and the copending applications both are claiming “copying, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers .


Instant application 16/818,496
15/173,103
Patent No. 10,642,860
Claim 1
A method, comprising: copying, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers comprising a second number of storage servers, wherein the second number exceeds the first number; receiving, in the first database access mode, a database access request 

A method, comprising: implementing, by a processing device, a first intermediate database access mode with respect to a distributed database to be migrated from an original set of storage servers to a destination set of storage servers, wherein, in the first intermediate database access mode, a plurality of records of the distributed database are copied from the original set of 

A system, comprising: a memory to store a distributed database configuration; a processing device, operatively coupled to the memory, the processing device to: copy, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers comprising a second number of storage servers, wherein the second number exceeds the first number; receive, in the first database access mode, a database access request comprising a primary key; identify, by applying a hash function to the primary key, a storage server of the original set of storage servers; route the database access request to the identified storage server; switch to a second database access mode, in which database read requests are routed to the destination set of storage servers and database update requests are routed to both the original set of storage servers and the destination set of storage servers; and switch to a 

A system, comprising: a memory to store a distributed database configuration; a processing device, operatively coupled to the memory, the processing device to: implement a first intermediate database access mode with respect to a distributed database to be migrated from an original set of storage servers to a destination set of storage servers, wherein, in the first intermediate database access mode, a plurality of records of the distributed database are copied from the original set of storage servers to the destination set of storage servers; dynamically adjust a rate of the copying operation based on real-time measurements of a frontend transaction rate of the distributed database; receive, in the first intermediate database access mode, a database update request comprising a primary key; identify, by applying a first hash function to the primary key, a first storage server of the original set of storage servers; identify, by 

A computer-readable non-transitory storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to: copy, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers comprising a second number of storage servers, wherein the second number exceeds 

A computer-readable non-transitory storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to: implement a first intermediate database access mode with respect to a distributed database to be migrated from an original set of storage servers to a destination set of storage servers, wherein, in the first intermediate database access mode, a plurality of .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5, 7-10, 12, 14-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Do (US Pub. No. 2015/0058289 A1) from IDS, hereinafter “Do” in view of Berger et al. (US Pub. No. 2005/0278458 A1), hereinafter “Berger” and DODDAVULA et al. (US Pub. No. 2012/0047107 A1), hereinafter “DODDAVULA”.
Regarding claim 1, Do teaches a method, comprising: 
copying, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers comprising a second number of storage servers (Do, See [0048], Next, the system retrieves data items from the source cluster (step 404), and inserts the copies of the retrieved data items into the destination cluster (step 406). In some embodiments, the copying operations are performed by multiple processes executing in parallel. More specifically, for each shard, the system creates a process to do the copying), 
receiving, in the first database access mode, a database access request comprising a primary key (Do, See [0047], FIG. 4 presents a flow chart illustrating how data items are the start of this process, while the database continues to service live database traffic, the system records a current position in an operation log for the database (step 402). Note that the operation log contains a sequential record of operations applied to the database. See [0052]-[0055], FIG. 5 presents a flow chart illustrating how asynchronous updates are applied to copies of the data items in accordance with the disclosed embodiments. (This flow chart provides more details about the operation that takes place in step 410 in the flow chart illustrated in FIG. 4.) At the start of this process, the system keeps track of in-progress updates to copies of the data items in the destination cluster, wherein the in-progress updates are updates that have started but are not yet completed (step 502)); 

routing the database access request to the identified storage server (Do, See [0042], At the start of the migration process, mail-system servers 211-214 are directing a stream of live database traffic to data items located on source cluster 222. During the migration process, a portion of the data items on source cluster 222 are migrated 224 to destination cluster 226. While this migration operation 224 is taking place, requests from servers 211-214 for these migrated data items continue to be directed to source cluster 222.); 
switching, by a processing device, to a second database access mode, in which database read requests are routed to the destination set of storage servers and database update requests are routed to both the original set of storage servers and the destination set of storage servers (Do, See [0065], during the migration process the system stops applying updates to the copies of the data items at the source location  … Alternatively, the updates can be propagated to a destination cache at the destination location while they are being applied to the source cache at the source location. This can eliminate much of the delay involved in communicating the updates to the destination location because the updates are continually communicated to the destination cache while they are being applied to the source cache. In this way, the cut-over operation can simply involve directing subsequent updates to the destination cache, and can also enable the contents of the destination cache to be applied to the underlying copies of the data items at the destination location); and
 switching, by the processing device, to a post-migration database access mode, in which database read and update requests are routed to the destination set of storage servers (Do, See [0050]-[0051], Finally, after the sequence of updates is applied and the data items on the destination cluster are verified, the system performs a cut-over operation, which diverts the live database traffic from the data items on the source cluster to the copies of the data items on the destination cluster (step 412)) and does not explicitly disclose wherein the second number exceeds the first number.
However, Berger teaches wherein the second number exceeds the first number (Berger, See [0040] and Figure 3, As illustrated in FIG. 3, the partitioning designator component 350 can provide for increased configuration flexibility when a state of data between the target server 310 and the source server 320 is synchronized. For example users can build system configurations and applications on the target server 310 that need not be exact replicas of source server caches).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Do and Berger because Berger provides Systems and methodologies are provided for synchronizing a state of a target serve with that of a source Berger, See ABSTRACT) can be utilized by Do to further define the structure and function of database system.
Do in view of Berger does not explicitly disclose identifying, by applying a hash function to the primary key, a storage server of the original set of storage servers.
However, DODDAVULA teaches identifying, by applying a hash function to the primary key, a storage server of the original set of storage servers (DODDAVULA, See [0054], At step 412, requests are routed to cloud database nodes via cloud database server instances based on the updated information. In various embodiments of the present invention, entities stored in the one or more cloud database nodes is repartitioned into one or more segments and distributed by the routing module to existing and/or newly provisioned cloud database nodes. The data is repartitioned appropriately to ascertain that the entities are evenly distributed across the various cloud database node instances. In an exemplary embodiment of the present invention, consistent hashing of primary keys associated with the entities may be performed to evenly distribute entities across the various cloud database instances. Consistent hashing is a mechanism where hash function of a primary key is created and is used to identify cloud database node to which the entity is routed. The hash function is consistent and any user who has the entity's primary key and the hash function can determine the cloud database node on .
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Do and Berger and DODDAVULA because DODDAVULA provides a method for dynamic management of one or more cloud database nodes is provided. The method enables gathering information related to usage of one or more cloud database nodes. The method further enables comparing time required by the one or more cloud database nodes for responding to one or more requests with a predetermined threshold. Furthermore, the method enables provisioning one or more new cloud database nodes or removing one or more new cloud database nodes based on at least one of: the gathered information, the comparison and a combination thereof (DODDAVULA, See ABSTRACT) can be utilized by Do and Berger to identify of the server node.

Regarding claim 2, Do in view of Berger and DODDAVULA further teaches the method of claim 1, wherein switching to the second database access mode is performed responsive to completing the copying operation (Do, See [0052]-[0055]). 
Regarding claim 3, Do in view of Berger and DODDAVULA further teaches the method of claim 1, wherein switching to the post-migration database access mode is performed responsive to successfully evaluating a data stabilization condition with respect to the destination set of storage servers (Do, See [0068]). 
Regarding claim 5, Do in view of Berger and DODDAVULA further teaches the method of claim 1, further comprising: deleting the plurality of records of the distributed database from the original set of storage servers (Do, See [0064], the original data items at the source location are eventually deleted, so the data items only exist at the destination location). 
Regarding claim 7, Do in view of Berger and DODDAVULA further teaches the method of claim 1, wherein the distributed database comprises a plurality of logical database partitions that are evenly distributed over the destination set of storage servers (Berger, See [0040]-[0042]). 

Regarding claim 8, Do teaches a system, comprising: 
a memory (Do, See Figure 2) to store a distributed database configuration; 
a processing device (Do, See Figure 2), operatively coupled to the memory, the processing device to: 
copy, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers comprising a second number of storage servers (Do, See [0048], Next, the system retrieves data items from the source cluster (step 404), and inserts the copies of the retrieved data items into the destination cluster (step 406). In some embodiments, the copying operations are performed by multiple processes executing in parallel. More specifically, for each shard, the system creates a process to do the copying), 
receive, in the first database access mode, a database access request comprising a primary key (Do, See [0047], FIG. 4 presents a flow chart illustrating how data items are migrated within an operating database system in accordance with the disclosed embodiments. At the start of this process, while the database continues to service live database traffic, the system operations applied to the database. See [0052]-[0055], FIG. 5 presents a flow chart illustrating how asynchronous updates are applied to copies of the data items in accordance with the disclosed embodiments. (This flow chart provides more details about the operation that takes place in step 410 in the flow chart illustrated in FIG. 4.) At the start of this process, the system keeps track of in-progress updates to copies of the data items in the destination cluster, wherein the in-progress updates are updates that have started but are not yet completed (step 502)); 

route the database access request to the identified storage server (Do, See [0042], At the start of the migration process, mail-system servers 211-214 are directing a stream of live database traffic to data items located on source cluster 222. During the migration process, a portion of the data items on source cluster 222 are migrated 224 to destination cluster 226. While this migration operation 224 is taking place, requests from servers 211-214 for these migrated data items continue to be directed to source cluster 222.); 
switch to a second database access mode, in which database read requests are routed to the destination set of storage servers and database update requests are routed to both the original set of storage servers and the destination set of storage servers (Do, See [0065], during the migration process the system stops applying updates to the copies of the data items at the source location  … Alternatively, the updates can be propagated to a destination cache at the destination location while they are being applied to the source cache at the source location. This can eliminate much of the delay involved in communicating the updates to the ; and 
switch to a post-migration database access mode, in which database read and update requests are routed to the destination set of storage servers (Do, See [0050]-[0051], Finally, after the sequence of updates is applied and the data items on the destination cluster are verified, the system performs a cut-over operation, which diverts the live database traffic from the data items on the source cluster to the copies of the data items on the destination cluster (step 412)) and does not explicitly disclose wherein the second number exceeds the first number.
However, Berger teaches wherein the second number exceeds the first number (Berger, See [0040] and Figure 3, As illustrated in FIG. 3, the partitioning designator component 350 can provide for increased configuration flexibility when a state of data between the target server 310 and the source server 320 is synchronized. For example users can build system configurations and applications on the target server 310 that need not be exact replicas of source server caches).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Do and Berger because Berger provides Systems and methodologies are provided for synchronizing a state of a target serve with that of a source server. During such synchronization process users that interact with the target server can still query data therefrom, with no interruption of service, and are switched to a new state of database upon completion of the synchronization process. Additionally, a transaction consistency is Berger, See ABSTRACT) can be utilized by Do to further define the structure and function of database system.
Do in view of Berger does not explicitly disclose identify, by applying a hash function to the primary key, a storage server of the original set of storage servers.
However, DODDAVULA teaches identify, by applying a hash function to the primary key, a storage server of the original set of storage servers (DODDAVULA, See [0054], At step 412, requests are routed to cloud database nodes via cloud database server instances based on the updated information. In various embodiments of the present invention, entities stored in the one or more cloud database nodes is repartitioned into one or more segments and distributed by the routing module to existing and/or newly provisioned cloud database nodes. The data is repartitioned appropriately to ascertain that the entities are evenly distributed across the various cloud database node instances. In an exemplary embodiment of the present invention, consistent hashing of primary keys associated with the entities may be performed to evenly distribute entities across the various cloud database instances. Consistent hashing is a mechanism where hash function of a primary key is created and is used to identify cloud database node to which the entity is routed. The hash function is consistent and any user who has the entity's primary key and the hash function can determine the cloud database node on which the entity with that primary key would get stored. The routing module, therefore, need not maintain a mapping of the entity to corresponding cloud database nodes).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Do and Berger and DODDAVULA because DODDAVULA provides a method for dynamic management of one or more cloud database nodes is provided. The method enables gathering information related to usage of one or more cloud database nodes. The method further enables comparing time required by the one or more cloud database nodes for responding to one or more requests with a predetermined threshold. Furthermore, the method enables provisioning one or more new cloud database nodes or removing one or more new cloud database nodes based on at least one of: the gathered information, the comparison and a combination thereof (DODDAVULA, See ABSTRACT) can be utilized by Do and Berger to identify of the server node.

Regarding claims 9-10, 12 and 14, the instant claims are system claims which correspond to the method claims 2-3, 5 and 7 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 15, Do teaches a computer-readable non-transitory storage medium comprising executable instructions that, when executed by a processing device (Do, See [0015]-[0016], embodied as code and/or data, which can be stored in a computer-readable storage medium), cause the processing device to: 
copy, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers comprising a second number of storage servers (Do, See [0048], Next, the system retrieves data items from the source cluster (step 404), and inserts the copies of the retrieved data items into the destination cluster (step 406). In some embodiments, the copying operations are performed by multiple processes executing in parallel. More , 
receive, in the first database access mode, a database access request comprising a primary key (Do, See [0047], FIG. 4 presents a flow chart illustrating how data items are migrated within an operating database system in accordance with the disclosed embodiments. At the start of this process, while the database continues to service live database traffic, the system records a current position in an operation log for the database (step 402). Note that the operation log contains a sequential record of operations applied to the database. See [0052]-[0055], FIG. 5 presents a flow chart illustrating how asynchronous updates are applied to copies of the data items in accordance with the disclosed embodiments. (This flow chart provides more details about the operation that takes place in step 410 in the flow chart illustrated in FIG. 4.) At the start of this process, the system keeps track of in-progress updates to copies of the data items in the destination cluster, wherein the in-progress updates are updates that have started but are not yet completed (step 502)); 

routing the database access request to the identified storage server (Do, See [0042], At the start of the migration process, mail-system servers 211-214 are directing a stream of live database traffic to data items located on source cluster 222. During the migration process, a portion of the data items on source cluster 222 are migrated 224 to destination cluster 226. While this migration operation 224 is taking place, requests from servers 211-214 for these migrated data items continue to be directed to source cluster 222.); 
switch to a second database access mode, in which database read requests are routed to the destination set of storage servers and database update requests are routed to both the original set of storage servers and the destination set of storage servers (Do, See [0065], during the migration process the system stops applying updates to the copies of the data items at the source location  … Alternatively, the updates can be propagated to a destination cache at the destination location while they are being applied to the source cache at the source location. This can eliminate much of the delay involved in communicating the updates to the destination location because the updates are continually communicated to the destination cache while they are being applied to the source cache. In this way, the cut-over operation can simply involve directing subsequent updates to the destination cache, and can also enable the contents of the destination cache to be applied to the underlying copies of the data items at the destination location); and 
switch to a post-migration database access mode, in which database read and update requests are routed to the destination set of storage servers (Do, See [0050]-[0051], Finally, after the sequence of updates is applied and the data items on the destination cluster are verified, the system performs a cut-over operation, which diverts the live database traffic from the data items on the source cluster to the copies of the data items on the destination cluster (step 412)) and does not explicitly disclose wherein the second number exceeds the first number.
However, Berger teaches wherein the second number exceeds the first number (Berger, See [0040] and Figure 3, As illustrated in FIG. 3, the partitioning designator component 350 can provide for increased configuration flexibility when a state of data between the target server 310 and the source server 320 is synchronized. For example users can build system target server 310 that need not be exact replicas of source server caches).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Do and Berger because Berger provides Systems and methodologies are provided for synchronizing a state of a target serve with that of a source server. During such synchronization process users that interact with the target server can still query data therefrom, with no interruption of service, and are switched to a new state of database upon completion of the synchronization process. Additionally, a transaction consistency is maintained and system administrators are enabled to change location of the data caches, and distribute data and/or applications among a plurality of server configurations by the synchronization process (Berger, See ABSTRACT) can be utilized by Do to further define the structure and function of database system.
Do in view of Berger does not explicitly disclose identify, by applying a hash function to the primary key, a storage server of the original set of storage servers.
However, DODDAVULA teaches identify, by applying a hash function to the primary key, a storage server of the original set of storage servers (DODDAVULA, See [0054], At step 412, requests are routed to cloud database nodes via cloud database server instances based on the updated information. In various embodiments of the present invention, entities stored in the one or more cloud database nodes is repartitioned into one or more segments and distributed by the routing module to existing and/or newly provisioned cloud database nodes. The data is repartitioned appropriately to ascertain that the entities are evenly distributed across the various cloud database node instances. In an exemplary embodiment of the present invention, consistent hashing of primary keys associated with the entities may be Consistent hashing is a mechanism where hash function of a primary key is created and is used to identify cloud database node to which the entity is routed. The hash function is consistent and any user who has the entity's primary key and the hash function can determine the cloud database node on which the entity with that primary key would get stored. The routing module, therefore, need not maintain a mapping of the entity to corresponding cloud database nodes).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Do and Berger and DODDAVULA because DODDAVULA provides a method for dynamic management of one or more cloud database nodes is provided. The method enables gathering information related to usage of one or more cloud database nodes. The method further enables comparing time required by the one or more cloud database nodes for responding to one or more requests with a predetermined threshold. Furthermore, the method enables provisioning one or more new cloud database nodes or removing one or more new cloud database nodes based on at least one of: the gathered information, the comparison and a combination thereof (DODDAVULA, See ABSTRACT) can be utilized by Do and Berger to identify of the server node.

Regarding claims 16-17 and 20, the instant claims are program claims which correspond to the method claims 2-3 and 7 above, therefore they are rejected for the same reason as set forth above.

s 4, 6, 11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Berger and DODDAVULA as applied to claims 1, 8 and 15 above, and further in view of Love et al. (US Pub. No. 2014/0006342 A1) from IDS, hereinafter “Love”.
Regarding claim 4, Do teaches a system that migrates data items from a source cluster to a destination cluster in a database system. During operation, while the database continues to process live database traffic, the system records a current position in an operation log for the database, wherein the operation log comprises a sequential record of operations applied to the database. Next, the system retrieves data items from the source cluster, and inserts the copies of the retrieved data items into the destination cluster.  Because the copying operations are taking place while the database system is operating, the data continues to change during the copying process. More specifically, for a given set of data items to be copied, multiple insertions, updates, and deletions can take place during the copying process. In order to make the data items consistent on the destination cluster, the system applies a sequence of updates (starting from the recorded position in the operation log) to the copies of the data items in the destination cluster. Some of these updates may have already been applied to the data items before the data items were copied to the destination cluster, so these previously applied updates will be reapplied. Other updates may have been applied to the data items after the data items were copied to the destination cluster; these updates will be applied for the first time to the data items on the destination cluster. At the completion of this migration process, the resulting data items on the destination cluster will be consistent with the data items in the source cluster as long as: (1) all of the updates are applied sequentially to the copies of the data items on destination cluster; and (2) the updates are insertions, deletions or complete overwrites of data items (Do, See [0017]-the method of claim 1, wherein the distributed database is provided by a horizontally partitioned database. 
However, Love teaches the method of claim 1, wherein the distributed database is provided by a horizontally partitioned database (Love, See [0096]-[0099]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Do and Berger and DODDAVULA and Love because Love provides a system is a database-driven web-application system that includes a task-based data-driven language that provides: strict naming rules for objects in the system specifically designed SQL views of database tables a view-maintenance executable that maintains all of said SQL views and is executed after each change to the databases software functions that implement all accesses to the databases following strict rules and audit procedures executables to perform jobs requested by end-users or on schedules a task system and database for centralizing all user interactions from any source web application that translates the task database into a web-based user interface a set of executables that use the task system to export and import relationally sound data to disconnected formats such as spreadsheets meta-function databases that enable the addition of various functions to each row in the database on an as-needed base (Love, See ABSTRACT) can be utilized by Do and Berger and DODDAVULA to further define the structure and function of database system.

Regarding claim 6, Do in view of Berger and DODDAVULA and Love further teaches the method of claim 1, wherein copying the plurality of records of the distributed database further comprises: acquiring a lock with respect to a record of the plurality of records; copying the record to a first storage server of the destination set of storage servers; and releasing the lock with respect to the record (Love, See [0412]-[0414]. Do, See [0048]). 

Regarding claims 11, 13 and 18-19, the instant claims are system claims which correspond to the method claims 4 and 6 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/SHIOW-JY FAN/Primary Examiner, Art Unit 2168